         Case 2:19-cv-05757-GEKP Document 9 Filed 05/05/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

JOHN MAHONEY, on behalf of himself and all
others similarly situated,                              Case No. 2:19-CV-05757-GEKP
                                                         NOTICE OF VOLUNTARY
                     Plaintiff,                                  DISMISSAL
              -against-                                      WITH PREJUDICE
 KNEIPP CORPORATION OF AMERICA, INC.

                     Defendant.



PLEASE TAKE NOTICE, that the above-entitled action against all Defendants shall be and

hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) with prejudice; without costs or

disbursements to any party.


Dated: Philadelphia, Pennsylvania
       May 5, 2020


                                                  Respectfully submitted,

                                                 /s/ David S. Glanzberg
                                                 Glanzberg Tobia Law, P.C.
                                                 Attorneys for Plaintiff
